DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 15 and 16:
Claims 15 and 16 depend on claim 21, wherein no such claim exists.  It is unclear what claims 15 and 16 are to depend on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouradov (US 8,220,434).

In regards to claim 1:
	Mouradav teaches a piston having a piston head for reciprocating within a cylinder of an engine, an upper rod (7) coupled to the piston head at one longitudinal end of the upper rod and fixed relative to the piston head, a lower rod (6) rotatably coupled to an opposite longitudinal end of the upper rod, the lower rod configured to pivot about the opposite longitudinal end of the upper rod (Shown in Figure 4), wherein the lower rod is configured to couple to a crankshaft (5) at a longitudinal end of the lower rod opposite the upper rod.

In regards to claim 2:
	Mouradav teaches the piston head comprising a first gusset extending axially from an upper portion of the piston head and a second gusset extending axially from the upper portion of the piston head, the first and second gussets defining an upper rod receiving aperture (annotated below).

    PNG
    media_image1.png
    753
    975
    media_image1.png
    Greyscale

	
In regards to claim 3:
	Mouradav teaches the upper rod is disposed within the upper rod receiving aperture of the piston head (Shown in Figure 3).

In regards to claim 4:
	Mouradov teaches the upper rod receiving aperture of the piston head is sized and shaped to fix the upper rod relative to the piston head.

In regards to claim 5:


In regards to claim 7:
	Mouradov teaches a connector pin assembly coupling the upper rod to the lower rod.

In regards to claim 8:
	Mouradov teaches the lower rod comprises a forked portion, the upper rod comprises a connector portion, and the connector pin assembly extends through the forked portion of the lower rod and the connector portion of the upper rod (Seen in Figure 4).

In regards to claim 9:
	Mouradov teaches an engine with one or more cylinders, a crankshaft, one or more piston assemblies wherein each piston assembly being disposed within a respective cylinder, each piston assembly comprising a piston head sized and shaped to reciprocate within the respective cylinder of the engine, an upper rod coupled to the piston head at one longitudinal end of the upper rod and fixed relative to the piston head, a lower rod rotatably coupled to an opposite longitudinal end of the upper rod, the lower rod configured to pivot about the opposite longitudinal end of the upper rod, the lower rod being rotatably coupled to the crankshaft at a longitudinal end of the lower rod opposite the upper rod.

In regards to claim 10:
Mouradov teaches the piston head comprising a first gusset extending axially from an upper portion of the piston head and a second gusset extending axially from the upper portion of the piston head, the first and second gussets defining an upper rod receiving aperture.

In regards to claim 11:
	Mouradov teaches the upper rod is disposed within the upper rod receiving aperture of the piston head and the upper rod receiving aperture of the piston head is sized and shaped to fix the upper rod relative to the piston head.

In regards to claim 13:
	Mouradov teaches a connector pin assembly coupling the upper rod to the lower rod, wherein the lower rod comprises a forked portion, the upper rod comprises a connector portion, and the connector pin assembly extends through the forked portion of the lower rod and the connector portion of the upper rod.

In regards to claim 14:
	Mouradov teaches a support structure configured to transmit lateral forces from a lower portion of the upper rod to the piston head proximate an upper portion of the upper rod, wherein the structure of the piston will transmit lateral forces throughout the piston.

In regards to claim 17:
	Mouradov teaches a piston assembly that couples an upper rod to a piston head at a first longitudinal end of the upper rod, fixing a position of the upper rod relative to the piston head, rotatably coupling a lower rod to a second longitudinal end of the upper rod, and rotatably coupling the lower rod to a crankshaft of an engine.

In regards to claim 18:
	Mouradov teaches the fixing the position of the upper rod relative to the piston head comprises disposing the upper rod with an upper rod receiving aperture defined by one or more gussets of the piston head.

In regards to claim 19:
	Mouradov teaches coupling the upper rod to the piston head comprises coupling the upper rod to the piston head with a gudgeon pin assembly.

In regards to claim 20:
	Mouradov teaches rotatably coupling the lower rod to the upper rod comprises coupling the lower rod to the upper rod with a connector pin assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Mouradov in view of Hendricks (US 6,789,313).

In regards to claim 6:
	Mouradov teaches a gudgeon pin but does not teach a gudgeon pin assembly comprises two or more pin locks.
	Hendricks teaches two pin locks (3) in order to lock the piston pin.
	It would have been obvious to one of ordinary skill in the art to have pin locks in order to lock the piston pin.

In regards to claim 12:

	Hendricks teaches two pin locks (3) in order to lock the piston pin.
	It would have been obvious to one of ordinary skill in the art to have pin locks in order to lock the piston pin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747